Exhibit 10.4

 

PERFORMANCE GUARANTEE

 

THIS PERFORMANCE GUARANTEE (this “Guarantee”), dated as of March 3, 2009, is
executed by United Stationers Inc., an Delaware corporation (the “Performance
Guarantor”) in favor of United Stationers Receivables, LLC, an Illinois limited
liability company (together with its successors and assigns, “Recipient”).

 

RECITALS

 

1.                                       United Stationers Supply Co., an
Illinois corporation (the “Originator”) and United Stationers Financial Services
LLC, an Illinois limited liability company (the “Seller”) have entered into a
Receivables Sale Agreement, dated as of March 3, 2009 (as amended, restated or
otherwise modified from time to time, the “Sale Agreement”), pursuant to which
the Originator, subject to the terms and conditions contained therein, is
selling and/or contributing its respective right, title and interest in its
accounts receivable to the Seller.

 

2.                                       The Seller and Recipient have entered
into a Receivables Purchase Agreement, dated as of March 3, 2009 (as amended,
restated or otherwise modified from time to time, the “Purchase Agreement”),
pursuant to which the Seller, subject to the terms and conditions contained
therein, is selling and/or contributing its right, title and interest in its
accounts receivable (consisting of the accounts receivable acquired by the
Seller from the Originator pursuant to the Sale Agreement) to Recipient.

 

3.                                       Performance Guarantor owns (directly or
indirectly) one hundred percent (100%) of the capital stock and/or membership
interests, as the case may be, of the Originator, the Seller and Recipient, and
each of the Originator and the Seller, and accordingly, Performance Guarantor,
is expected to receive substantial direct and indirect benefits from the sale or
contribution of receivables to Recipient pursuant to the Purchase Agreement
(which benefits are hereby acknowledged).

 

4.                                       As an inducement for Recipient to
acquire such accounts receivable, Performance Guarantor has agreed to guaranty
the due and punctual performance by the Originator and the Seller of their
respective obligations under the Sale Agreement and the Purchase Agreement, as
well as the Seller’s Servicing Related Obligations (as hereinafter defined).

 

5.                                       Performance Guarantor wishes to
guaranty the due and punctual performance by the Originator and the Seller of
their respective obligations under or in respect of the Sale Agreement and the
Purchase Agreement and Seller’s Servicing Related Obligations, as provided
herein.

 

AGREEMENT

 

NOW, THEREFORE, Performance Guarantor hereby agrees as follows:

 

--------------------------------------------------------------------------------


 

Section 1.  Definitions.  Capitalized terms used herein and not defined herein
shall the respective meanings assigned thereto in the Agreements (as hereinafter
defined).  In addition:

 

Guaranteed Obligations:  Collectively:  (a) all covenants, agreements, terms,
conditions and indemnities to be performed and observed by the Originator or the
Seller under and pursuant to the Sale Agreement and each other document executed
and delivered by the Originator or the Seller pursuant to the Sale Agreement or
any other Transaction Document, including, without limitation, the due and
punctual payment of all sums which are or may become due and owing by the
Originator or the Seller under the Sale Agreement, whether for fees, expenses
(including counsel fees), indemnified amounts or otherwise, whether upon any
termination or for any other reason, (b) all covenants, agreements, terms,
conditions and indemnities to be performed and observed by the Seller under and
pursuant to the Purchase Agreement and each other document executed and
delivered by the Seller pursuant to the Purchase Agreement or any other
Transaction Document, including, without limitation, the due and punctual
payment of all sums which are or may become due and owing by the Originator or
the Seller under the Purchase Agreement, whether for fees, expenses (including
counsel fees), indemnified amounts or otherwise, whether upon any termination or
for any other reason and (c) all obligations (i) of the Seller as Servicer under
the Transfer and Administration Agreement, dated as of March 3, 2009 by and
among Recipient, the Originator, the Seller, Enterprise Funding Company, LLC,
Market Street Funding, LLC, PNC Bank, National Association and Bank of America,
National Association, as Agent (as amended, restated, modified, supplemented,
replaced or waived, the “TAA” and, together with the Sale Agreement and the
Purchase Agreement, the “Agreements”) or (ii) of the Seller which arise pursuant
to Section 7.2 or Section 9.6 of the TAA following its termination as Servicer
which relates to acts or omissions of it as Servicer (all such obligations under
this clause (c), collectively, the “Servicing Related Obligations”).

 

Section 2.  Guaranty of Performance of Guaranteed Obligations.  Performance
Guarantor hereby guarantees to Recipient, the full and punctual payment and
performance by the Originator and the Seller of their respective Guaranteed
Obligations.  This Guarantee is an absolute, unconditional and continuing
guaranty of the full and punctual performance of all Guaranteed Obligations of
the Originator and the Seller under the Agreements and each other document
executed and delivered by the Originator or the Seller pursuant to the
Agreements and is in no way conditioned upon any requirement that Recipient
first attempt to collect any amounts owing by the Originator to the Seller or by
the Seller to Recipient, the Agent or any Investor from any other Person or
resort to any collateral security, any balance of any deposit account or credit
on the books of Recipient, the Agent or any Investor in favor of the Originator
or the Seller or any other Person or other means of obtaining payment.  Should
the Originator or the Seller default in the payment or performance of any of its
Guaranteed Obligations, Recipient (or its assigns) may cause the immediate
performance by Performance Guarantor of the Guaranteed Obligations and cause any
payment Guaranteed Obligations to become forthwith due and payable to Recipient
(or its assigns), without demand or notice of any nature (other than as
expressly provided herein), all of which are hereby expressly waived by
Performance Guarantor.  Notwithstanding the foregoing, this Guarantee is not a
guarantee of the collection of any of the Receivables and Performance Guarantor
shall not be responsible for any Guaranteed Obligations to the extent the
failure to perform such Guaranteed Obligations by the Originator or the Seller
results from Receivables being uncollectible on account of the insolvency,
bankruptcy or lack of creditworthiness of the related Obligor; provided that
nothing herein shall relieve the Originator

 

2

--------------------------------------------------------------------------------


 

or the Seller from performing in full its Guaranteed Obligations under the
Agreements or Performance Guarantor of its Guarantee hereunder with respect to
the full performance of such duties.

 

Section 3.  Performance Guarantor’s Further Agreements to Pay.  Performance
Guarantor further agrees, as the principal obligor and not as a guarantor only,
to pay to Recipient (and its assigns), forthwith upon demand in funds
immediately available to Recipient, all reasonable costs and expenses (including
court costs and reasonable legal expenses) incurred or expended by Recipient in
connection with the Guaranteed Obligations, this Guarantee and the enforcement
thereof and of this Guarantee and the Guaranteed Obligations, together with
interest on amounts recoverable under this Guarantee from the time when such
amounts become due until payment, at a rate of interest (computed for the actual
number of days elapsed based on a 360 day year) equal to the Prime Rate plus 2%
per annum, such rate of interest changing when and as the Prime Rate changes.

 

Section 4.  Waivers by Performance Guarantor.  Performance Guarantor waives
notice of acceptance of this Guarantee, notice of any action taken or omitted by
Recipient (or its assigns) in reliance on this Guarantee, and any requirement
that Recipient (or its assigns) be diligent or prompt in making demands under
this Guarantee, giving notice of any Termination Event, Potential Termination
Event, other default or omission by the Originator or the Seller or asserting
any other rights of Recipient under this Guarantee.  Performance Guarantor
warrants that it has adequate means to obtain from the Originator and the
Seller, on a continuing basis, information concerning the financial condition of
the Originator and the Seller, and that it is not relying on Recipient to
provide such information, now or in the future.  Performance Guarantor also
irrevocably waives all defenses (1) that at any time may be available in respect
of the Guaranteed Obligations by virtue of any statute of limitations,
valuation, stay, moratorium law or other similar law now or hereafter in effect
or (2) that arise under the law of suretyship, including impairment of
collateral.  Recipient (and its assigns) shall be at liberty, without giving
notice to or obtaining the assent of Performance Guarantor and without relieving
Performance Guarantor of any liability under this Guarantee, to deal with the
Originator and with each other party who now is or after the date hereof becomes
liable in any manner for any of the Guaranteed Obligations, in such manner as
Recipient in its sole discretion deems fit, and to this end Performance
Guarantor agrees that the validity and enforceability of this Guarantee,
including without limitation, the provisions of Section 7 hereof, shall not be
impaired or affected by any of the following:  (a) any extension, modification
or renewal of, or indulgence with respect to, or substitutions for, the
Guaranteed Obligations or any part thereof or any agreement relating thereto at
any time; (b) any failure or omission to enforce any right, power or remedy with
respect to the Guaranteed Obligations or any part thereof or any agreement
relating thereto, or any collateral securing the Guaranteed Obligations or any
part thereof; (c) any waiver of any right, power or remedy or of any Termination
Event, Potential Termination Event, or default with respect to the Guaranteed
Obligations or any part thereof or any agreement relating thereto;  (d)  any
release, surrender, compromise, settlement, waiver, subordination or
modification, with or without consideration, of any other obligation of any
person or entity with respect to the Guaranteed Obligations or any part thereof;
(e) the enforceability or validity of the Guaranteed Obligations or any part
thereof or the genuineness, enforceability or validity of any agreement relating
thereto or with respect to the Guaranteed Obligations or any part thereof;
(f) the

 

3

--------------------------------------------------------------------------------


 

application of payments received from any source to the payment of any payment
obligations of the Originator or the Seller or any part thereof or amounts which
are not covered by this Guarantee even though Recipient (or its assigns) might
lawfully have elected to apply such payments to any part or all of the payment
obligations of the Originator or the Seller to amounts which are covered by this
Guarantee; (g) the existence of any claim, setoff or other rights which
Performance Guarantor may have at any time against the Originator or the Seller
in connection herewith or any unrelated transaction; (h) any assignment or
transfer of the Guaranteed Obligations or any part thereof; or (i) any failure
on the part of the Originator or the Seller to perform or comply with any term
of the Agreements or any other document executed in connection therewith or
delivered thereunder, all whether or not Performance Guarantor shall have had
notice or knowledge of any act or omission referred to in the foregoing clauses
(A) through (I) of this Section 4.

 

Section 5.  Unenforceability of Guaranteed Obligations Against Originator. 
Notwithstanding (a) any change of ownership of the Originator or the Seller or
the insolvency, bankruptcy or any other change in the legal status of the
Originator or the Seller; (b) the change in or the imposition of any law,
decree, regulation or other governmental act which does or might impair, delay
or in any way affect the validity, enforceability or the payment when due of the
Guaranteed Obligations; (c) the failure of the Originator or the Seller or
Performance Guarantor to maintain in full force, validity or effect or to obtain
or renew when required all governmental and other approvals, licenses or
consents required in connection with the Guaranteed Obligations or this
Guarantee, or to take any other action required in connection with the
performance of all obligations pursuant to the Guaranteed Obligations or this
Guarantee; or (d) if any of the moneys included in the Guaranteed Obligations
have become irrecoverable from the Originator or the Seller for any other reason
other than final payment in full of the payment obligations in accordance with
their terms, this Guarantee shall nevertheless be binding on Performance
Guarantor.  This Guarantee shall be in addition to any other guaranty or other
security for the Guaranteed Obligations, and it shall not be rendered
unenforceable by the invalidity of any such other guaranty or security.  In the
event that acceleration of the time for payment of any of the Guaranteed
Obligations is stayed upon the insolvency, bankruptcy or reorganization of the
Originator or the Seller or for any other reason with respect to the Originator
or the Seller, all such amounts then due and owing with respect to the
Guaranteed Obligations under the terms of the Agreements, or any other agreement
evidencing, securing or otherwise executed in connection with the Guaranteed
Obligations, shall be immediately due and payable by Performance Guarantor.

 

Section 6.  Representations and Warranties.  Performance Guarantor hereby
represents and warrants to Recipient that:

 

(a)                         Existence and Standing.  It (1) is a corporation
duly organized, validly existing and in good standing under the laws of
Delaware, which is its sole jurisdiction of formation, (2) has all corporate
power and all licenses, authorizations, consents and approvals of all Official
Bodies required to carry on its business in each jurisdiction in which its
business is now and proposed to be conducted (except where the failure to have
any such licenses, authorizations, consents and approvals would not individually
or in the aggregate have a Material Adverse Effect) and (3) is duly qualified to
do business and is

 

4

--------------------------------------------------------------------------------


 

in good standing in every other jurisdiction in which the nature of its business
requires it to be so qualified, except where the failure to be so qualified or
in good standing would not have a Material Adverse Effect.

 

(b)                        Authorization, Execution and Delivery; Binding
Effect; No Conflict.  The execution, delivery and performance by it of this
Guarantee and any other Transaction Document to which it is a party is
(1) within its organizational powers, (2) have been duly authorized by all
necessary organizational action, (3) require no action by or in respect of, or
filing with, any Official Body or official thereof, (4) do not contravene or
constitute a default under (a) its organizational documents, (b) any Law
applicable to it, (c) any contractual restriction binding on or affecting it or
its property or (d) any order, writ, judgment, award, injunction, decree or
other instrument binding on or affecting it or its property, or (5) result in
the creation or imposition of any Adverse Claim upon or with respect to its
property or the property of any of its Subsidiaries (except as contemplated
hereby), for purposes of clause (iv) hereof except to the extent such failure
would not be reasonably expected to have a Material Adverse Effect. This
Guarantee and the other Transaction Documents to which it is a party have been
duly executed and delivered and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, except as such
enforcement may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws relating to or limiting rights of creditors
generally and by general principles of equity (regardless of whether enforcement
is sought in a proceeding in equity or law).


 

(c)                         Financial Statements.  Its consolidated financial
statements furnished by it to the Recipient for purposes of or in connection
with this Guarantee or any transaction contemplated hereby, taken as a whole,
is, and all such information hereafter furnished by it to the Recipient will be,
true, complete and accurate in every material respect, on the date such
information is stated or certified, and no such item contains or will contain
any untrue statement of a material fact or omits or will omit to state a
material fact necessary in order to make the statements contained therein, in
the light of the circumstances under which they were made, not misleading.


 

(e)                         Taxes.  It has (1) timely filed all tax returns
(federal, state and local) required to be filed, (2) paid or made adequate
provision for the payment of all taxes, assessments and other governmental
charges except such taxes, if any, as are being contested in good faith and as
to which adequate reserves have been provided. No federal or state tax liens
have been filed and no claims are being asserted with respect to any such taxes.


 

(f)                           Litigation and Contingent Obligations.  Except as
disclosed in the filings made with the Securities and Exchange Commission, it is
not in violation of any order of any Official Body or arbitrator, except where
such violation would not be reasonably expected to have a Material Adverse
Effect on it or its Subsidiaries.  There are no actions, suits, litigation or
proceedings pending, or to its knowledge, threatened, against or affecting it or
any of its Material Subsidiaries or their properties, in or before any Official
Body or arbitrator, which may, individually or in the aggregate, have a Material
Adverse

 

5

--------------------------------------------------------------------------------


 


EFFECT ON ITS OR ITS SUBSIDIARIES.  IT DOES NOT HAVE ANY MATERIAL CONTINGENT
OBLIGATIONS NOT PROVIDED FOR OR DISCLOSED IN THE FINANCIAL STATEMENTS REFERRED
TO IN SECTION 6(C).


 

(g)                        Disclosure of the Transaction. The Performance
Guarantor makes the representations and agrees to the covenants set forth in
Schedule 6.1(g) which are incorporated herein by reference.

 

Section 7.  Subrogation; Subordination.  Notwithstanding anything to the
contrary contained herein, until the Guaranteed Obligations are paid in full
Performance Guarantor:  (a) will not enforce or otherwise exercise any right of
subrogation to any of the rights of Recipient, the Agent or any Investor against
the Originator or the Seller, (b) hereby waives all rights of subrogation
(whether contractual, under Section 509 of the United States Bankruptcy Code, at
law or in equity or otherwise) to the claims of Recipient, the Agent and any
Investor against the Originator or the Seller and all contractual, statutory or
legal or equitable rights of contribution, reimbursement, indemnification and
similar rights and “claims” (as that term is defined in the United States
Bankruptcy Code) which Performance Guarantor might now have or hereafter acquire
against the Originator or the Seller that arise from the existence or
performance of Performance Guarantor’s obligations hereunder, (c) will not claim
any setoff, recoupment or counterclaim against the Originator or the Seller in
respect of any liability of Performance Guarantor to the Originator and
(d) waives any benefit of and any right to participate in any collateral
security which may be held by Recipient, the Agent or any Investor.  The payment
of any amounts due with respect to any indebtedness of the Originator or the
Seller now or hereafter owed to Performance Guarantor is hereby subordinated to
the prior payment in full of all of the Guaranteed Obligations.  Performance
Guarantor agrees that, after the occurrence of any default in the payment or
performance of any of the Guaranteed Obligations, Performance Guarantor will not
demand, sue for or otherwise attempt to collect any such indebtedness of the
Originator or the Seller to Performance Guarantor until all of the Guaranteed
Obligations shall have been paid and performed in full.  If, notwithstanding the
foregoing sentence, Performance Guarantor shall collect, enforce or receive any
amounts in respect of such indebtedness while any obligations are still
unperformed or outstanding, such amounts shall be collected, enforced and
received by Performance Guarantor as trustee for Recipient (and its assigns) and
be paid over to Recipient (or its assigns) on account of the Guaranteed
Obligations without affecting in any manner the liability of Performance
Guarantor under the other provisions of this Guarantee.  The provisions of this
Section 7 shall be supplemental to and not in derogation of any rights and
remedies of Recipient under any separate subordination agreement which Recipient
may at any time and from time to time enter into with Performance Guarantor.

 

Section 8.  Termination of Performance Guarantee.  Performance Guarantor’s
obligations hereunder shall continue in full force and effect until all
Aggregate Unpaids are finally paid and satisfied in full and the TAA is
terminated, provided that this Guarantee shall continue to be effective or shall
be reinstated, as the case may be, if at any time payment or other satisfaction
of any of the Guaranteed Obligations is rescinded or must otherwise be restored
or returned upon the bankruptcy, insolvency, or reorganization of the Originator
or the Seller or otherwise, as though such payment had not been made or other
satisfaction occurred, whether or not Recipient (or its assigns) is in
possession of this Guarantee.  No invalidity, irregularity or unenforceability
by reason of the federal bankruptcy code or any insolvency or other similar law,
or any law or order of any government or agency thereof purporting to reduce,
amend or otherwise affect the

 

6

--------------------------------------------------------------------------------


 

Guaranteed Obligations shall impair, affect, be a defense to or claim against
the obligations of Performance Guarantor under this Guarantee.

 

Section 9.  Effect of Bankruptcy.  This Guarantee shall survive the insolvency
of the  Originator or the Seller and the commencement of any case or proceeding
by or against the Originator or the Seller under the federal bankruptcy code or
other federal, state or other applicable bankruptcy, insolvency or
reorganization statutes.  No automatic stay under the federal bankruptcy code
with respect to the Originator or the Seller or other federal, state or other
applicable bankruptcy, insolvency or reorganization statutes to which the
Originator or the Seller is subject shall postpone the obligations of
Performance Guarantor under this Guarantee.

 

Section 10.  Setoff.  Regardless of the other means of obtaining payment of any
of the Guaranteed Obligations, Recipient (and its assigns) is hereby authorized
at any time and from time to time, without notice to Performance Guarantor (any
such notice being expressly waived by Performance Guarantor) and to the fullest
extent permitted by law, to set off and apply any deposits and other sums
against the obligations of Performance Guarantor under this Guarantee, whether
or not Recipient (or any such assign) shall have made any demand under this
Guarantee and although such obligations may be contingent or unmatured.

 

Section 11.  Taxes.  All payments to be made by Performance Guarantor hereunder
shall be made free and clear of any deduction or withholding.  If Performance
Guarantor is required by law to make any deduction or withholding on account of
tax or otherwise from any such payment, the sum due from it in respect of such
payment shall be increased to the extent necessary to ensure that, after the
making of such deduction or withholding, Recipient receive a net sum equal to
the sum which they would have received had no deduction or withholding been
made.

 

Section 12.  Further Assurances.  Performance Guarantor agrees that it will from
time to time, at the request of Recipient (or its assigns), provide information
relating to the business and affairs of Performance Guarantor as Recipient may
reasonably request.  Performance Guarantor also agrees to do all such things and
execute all such documents as Recipient (or its assigns) may reasonably consider
necessary or desirable to give full effect to this Guarantee and to perfect and
preserve the rights and powers of Recipient hereunder.

 

Section 13.  Successors and Assigns.  This Guarantee shall be binding upon
Performance Guarantor, its successors and permitted assigns (to the extent
permitted under the Agreements), and shall inure to the benefit of and be
enforceable by Recipient and its successors and assigns. Performance Guarantor
may not assign or transfer any of its obligations hereunder without the prior
written consent of each of Recipient and the Agent. Without limiting the
generality of the foregoing sentence, Recipient may, in accordance with the
Transaction Documents, assign or otherwise transfer the Agreements, any other
documents executed in connection therewith or delivered thereunder or any other
agreement or note held by them evidencing, securing or otherwise executed in
connection with the Guaranteed Obligations, or sell participations in any
interest therein, to any other entity or other person, and such other entity or
other person shall thereupon become vested, to the extent set forth in the
agreement evidencing such assignment, transfer or participation, with all the
rights in respect thereof granted to the Recipient herein.

 

7

--------------------------------------------------------------------------------


 

Section 14.  Amendments and Waivers.  No amendment or waiver of any provision of
this Guarantee nor consent to any departure by Performance Guarantor therefrom
shall be effective unless the same shall be in writing and signed by Recipient,
the Agent and Performance Guarantor.  No failure on the part of Recipient to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right.

 

Section 15.  Notices.  All notices and other communications provided for
hereunder shall be made in writing (including electronic transmission, facsimile
transmission or similar writing) and shall be addressed as follows:  if to
Performance Guarantor, at the address set forth beneath its signature hereto,
and if to Recipient, at the addresses set forth beneath its signature hereto, or
at such other addresses as each of Performance Guarantor or any Recipient may
designate in writing to the other.  Each such notice or other communication
shall be effective (i) if given by telecopy, upon the receipt thereof, (ii) if
given by mail, three (3) Business Days after the time such communication is
deposited in the mail with first class postage prepaid or (iii) if given by any
other means, when received at the address specified in this Section 15.

 

Section 16.  GOVERNING LAW.  THIS GUARANTEE SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (WITHOUT REFERENCE TO THE
CONFLICTS OF LAW PRINCIPLES THEREOF OTHER THAN SECTION 5 1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW).

 

Section 17.  CONSENT TO JURISDICTION.  EACH OF PERFORMANCE GUARANTOR AND
RECIPIENT HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY
UNITED STATES FEDERAL OR NEW YORK STATE COURT SITTING IN THE BOROUGH OF
MANHATTAN IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
GUARANTEE, THE AGREEMENTS OR ANY OTHER DOCUMENT EXECUTED IN CONNECTION THEREWITH
OR DELIVERED THEREUNDER AND EACH OF THE PERFORMANCE GUARANTOR AND RECIPIENT
HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES
ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM.

 

Section 18.  Bankruptcy Petition.  Performance Guarantor hereby covenants and
agrees that, prior to the date that is one year and one day after the payment in
full of all outstanding senior indebtedness of the Conduit Investor, it will not
institute against, or join any other Person in instituting against, the Conduit
Investor any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings or other similar proceeding under the laws of the United States or
any state of the United States.

 

Section 19.  Miscellaneous.  This Guarantee constitutes the entire agreement of
Performance Guarantor with respect to the matters set forth herein. The rights
and remedies

 

8

--------------------------------------------------------------------------------


 

herein provided are cumulative and not exclusive of any remedies provided by law
or any other agreement, and this Guarantee shall be in addition to any other
guaranty of or collateral security for any of the Guaranteed Obligations.  The
provisions of this Guarantee are severable, and in any action or proceeding
involving any state corporate law, or any state or federal bankruptcy,
insolvency, reorganization or other law affecting the rights of creditors
generally, if the obligations of Performance Guarantor hereunder would otherwise
be held or determined to be avoidable, invalid or unenforceable on account of
the amount of Performance Guarantor’s liability under this Guarantee, then,
notwithstanding any other provision of this Guarantee to the contrary, the
amount of such liability shall, without any further action by Performance
Guarantor or Recipient, be automatically limited and reduced to the highest
amount that is valid and enforceable as determined in such action or
proceeding.  Any provisions of this Guarantee which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Unless otherwise specified, references herein to “Section”
shall mean a reference to sections of this Guarantee.

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Performance Guarantor has caused this Guarantee to be
executed and delivered as of the date first above written.

 

 

UNITED STATIONERS INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Address for Notices:

 

United Stationers Inc.

One Parkway North,

Suite 100

Deerfield, Illinois 60015

Attention: Robert J. Kelderhouse, Treasurer

with a copy to: Eric A. Blanchard, General Counsel

Telephone: (847) 627-2585

Facsimile: (847) 627-7111

 

10

--------------------------------------------------------------------------------


 

SCHEDULE 6.1(g)

 

Performance Guarantor—Disclosure Representations and Covenants

 

Disclosure of the Transactions

 

1.                        The transactions referred to in the Opinion (the
“Transactions”) have been or will be publicly disclosed as follows the
Transactions will be addressed in notes relating to Performance Guarantor’s
securitization activities in its financial statements.

 

2.                        The footnotes that describe Performance Guarantor’s
securitization activities (which include the Transactions) in Performance
Guarantor’s consolidated financial statements (which will include the
Originator, the Seller and the SPV) will describe Performance Guarantor’s
securitization activities, will inform readers that securitized assets (such as
the Receivables) are isolated in special purpose entities and support the
securities issued by those entities.

 

3.                        Performance Guarantor will not conceal any transfers
contemplated by the agreements referred to on Schedule II to the Opinion (the
“Agreements”) from any interested party.  Although obligors on the Receivables
will not be affirmatively informed of the transfers of their obligations,
Performance Guarantor will not conceal the transfers from any obligor that
inquires.  Also, (other than certain rebates and allowances in respect of
Receivables) the obligors are not expected to be material creditors of
Performance Guarantor.

 

Terms of the Transactions

 

4.                        Performance Guarantor’s believes that its guaranty in
the Performance Guarantee does not cause Performance Guarantor to retain or
assume the risk of nonpayment or other material financial risks of the
Receivables based in part on the belief that the matters covered are unlikely to
occur.  The guaranty is not intended to cover material liabilities that are
reasonably likely to occur.

 

5.                        There are no agreements or understandings between the
SPV, on one hand, and Performance Guarantor, Seller or Originator or any of
Originator’s other affiliates that are relevant to the Transactions other than
the Agreements and any other agreements and understandings specifically
referenced in the Agreements.  In particular, there are no other agreements or
understandings pursuant to which Performance Guarantor or another of its other
affiliates (a) is responsible for maintaining the SPV’s solvency or (b) provides
recourse, guarantees or otherwise retains or assumes financial risks with
respect to the Receivables.

 

Relationship Between Performance Guarantor and the SPV

 

6.                        The SPV is a wholly-owned subsidiary of Seller, Seller
is a wholly owned subsidiary of Originator and Originator is a wholly-owned
subsidiary of Performance Guarantor, and the SPV was formed for the special
purpose of consummating the Transactions.

 

--------------------------------------------------------------------------------


 

7.                        Performance Guarantor intends to act in a manner that
is consistent with the SPV’s separate and distinct existence and will correct
any known misunderstanding regarding its status as a separate entity.

 

8.                        Seller prepares and maintains separate corporate and
financial records from the SPV that accurately reflect its assets, liabilities
and financial affairs.  Performance Guarantor’s believes its assets and
liabilities can be readily and inexpensively segregated, ascertained and
identified separate from those of the SPV.  All transactions between Performance
Guarantor and the SPV, including monetary transactions, are and will be properly
reflected in Performance Guarantor’s books and records Performance Guarantor
believes that each will be on terms and conditions consistent with those of an
arm’s length transaction.

 

9.                        Performance Guarantor believes that the consolidation
of Performance Guarantor’s and the SPV’s business operations would not result in
any significant cost savings or in a significantly greater efficiency or
profitability of such combined business operation.

 

10.                  Performance Guarantor and the SPV do not intend to
commingle their assets and liabilities, except that Seller, as Servicer of the
Receivables: (a) may temporarily commingle collections pending identification
and transfer to a collection account for the Transactions; and (b) will retain
books and records pertaining to the Receivables.  Performance Guarantor does not
maintain joint bank accounts or other the SPV accounts to which the SPV has
independent access.

 

11.                  An integration of business functions between Performance
Guarantor and the SPV, if any, exists only to the extent summarized in this
paragraph.  The SPV is operated for the exclusive purpose of purchasing
Receivables from Seller.  The SPV will have no employees, and the SPV’s
day-to-day business operations with respect to the Receivables will be conducted
through Seller, in its capacity as Servicer, pursuant to the Transfer and
Administration Agreement and that under that agreement, Seller has limited
rights, in its capacity as Servicer, to enter into modifications of Receivables
on behalf of the SPV, and Seller is generally not permitted to resign as
Servicer.  Performance Guarantor and the SPV may share some expenses, but these
are not expected to be material and, in any event, will be allocated between the
entities on a basis reasonably related to the cost of the services involved and
each entity’s actual use of such services.  Obligors on the Receivables
transferred to the SPV will not be notified that their Receivables have been
transferred to the SPV.

 

12.                  The SPV is held out to the public as a separate entity
apart from Performance Guarantor, including as described under Part I:
Description of the Transactions in the Opinion.

 

13.                  Performance Guarantor maintains its own stationery and
other business forms separate from the SPV’s and conducts business in its own
name (including, without limitation, its contracts and written communications).

 

2

--------------------------------------------------------------------------------


 

14.                  Performance Guarantor adheres in all materials respects to
corporate formalities in all transfers of assets and other transactions between
Originator and the SPV.  In general, Performance Guarantor observes appropriate
corporate formalities under applicable law.

 

15.                  Performance Guarantor does not currently, and does not
intend to, guaranty, and is not otherwise obligated to repay, the SPV’s
liabilities.

 

16.                  At closing, Performance Guarantor will: (a) be solvent;
(b) be adequately capitalized to conduct its business and affairs as a going
concern, considering the size and nature of its business and intended purposes
and taking into account pending and threatened claims; and (c) intends to, and
believes that it will be able to, pay its debts as they mature.  As a result,
Performance Guarantor is intended to (and is reasonably believed to) be able to
survive as a stand-alone entity.

 

17.                  Performance Guarantor does not pay the SPV’s expenses,
except as specifically provided in the Agreements.  Any allocations of direct,
indirect or overhead expenses for items shared between Performance Guarantor and
the SPV are made among such entities to the extent practical on the basis of
actual use or value of services rendered and otherwise on a basis reasonably
related to actual use or the value of services rendered.

 

18.                  Performance Guarantor has not held itself out, nor does it
intend to do so in the future, as responsible for the SPV’s debts.

 

3

--------------------------------------------------------------------------------